Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Canetic Resources Trust advanced notice of third quarter 2007 earnings announcement and conference call details CALGARY, Nov. 2 /CNW/ - (CNE.UN - TSX; CNE - NYSE) - Canetic Resources Trust, wishes to inform investors, analysts and media that it will be issuing its third quarter 2007 operating and financial results subsequent to the close of markets on Thursday, November 8, 2007. A conference call will be held on November 9, 2007, at 11:00am mountain time/1:00pm eastern time. The call number for participants is 416-644-3434 or toll free at 800-814-4861. The replay of the conference call will be available until 11:59pm on
